Rabin, J. (dissenting).
I dissent and vote to affirm. A restrictive covenant should not be maintained “ when the neighborhood has so altered that the ends to be attained by the restriction have been frustrated by the years ”. (Evangelical Lutheran Church v. Sahlem, 254 N. Y. 161, 167.) I find that such is the situation here.
The 1954 decision does not compel a different conclusion. The trial court in its opinion clearly recognized that there had been a substantial change in the character of the neighborhood over the years. It declined, however, to grant the relief requested only because at that time the changes were not yet of sufficient magnitude as to allow for the lifting of the restriction. However, the opinion indicated that only little more was needed to cause the court to come to a different conclusion. It seems that during the intervening period of almost 10 years there have been such additional changes as to constitute more than the proverbial “ straw” necessary to break the back of the restrictive covenant. The cumulative changes made prior to, and subsequent to that decision—both within and about the restricted area—lead me to the conclusion that the neighborhood must now be considered to have been changed so radically as to render the restrictive covenant obsolete.
*282No longer do we have the peaceful and quiet atmosphere of a suburban area such as was contemplated by this restrictive covenant. Bather, because of the traffic and general congestion created by the newly constructed apartment houses, we have in its stead the hustle and bustle of a thickly-settled apartment-house neighborhood. The area covered by this restrictive covenant now bears little resemblance to the type of locality contemplated to be preserved by the covenant.
The court at Special Term amply and ably set forth the details which must lead to the conclusion that the restrictive covenant has become obsolete. Not the least of these are the new apartment houses now in the course of construction immediately surrounding the restricted area and the recent construction by the Frances Schervier Hospital of a garage adjoining its four-story dormitory. It should be noted that the hospital, the new garage, and the dormitory are all within the restricted area in violation of the covenant, and that the hospital property occupies more than 15% of the total area covered by the restriction. The restrictive covenant now under consideration, first recorded in 1919, has outlived its usefulness.
Breitel, J. P., McNally and Wither, JJ., concur with Stevens, J.; Babin, J., dissents and votes to affirm in opinion.
Judgment reversed on the law and the facts, with costs to defendants-appellants against plaintiff-respondent Normus Bealty Corp. only, and without costs to defendants-respondents, and the complaint and counterclaims dismissed.
Settle order on notice.